ON MOTION
ORDER
The court construes Corey Demond Stoglin’s submissions dated July 24, 2014 and July 29, 2014 as a motion to reinstate his petition for review.
This petition was dismissed on June 2, 2014 for failure to file a Statement Concerning Discrimination. The court notes that Stoglin has now filed his Statement Concerning Discrimination, and has also filed his informal brief and a USERRA Notification Form.
Accordingly,
It is Ordered That:
(1) The court’s June 2, 2014 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Stoglin is not required to pay the filing fee for this petition for review.
(3) The Department of Labor shall file its responsive brief within 21 days from the date of filing of this order.